HENNING, PATTI ENGLANDER, Associate Judge.
Appellant was charged with sexual battery on a child under the age of twelve. At trial he entered a plea of nolo contendere to the lesser included offense of a lewd and lascivious act on a child under the age of sixteen. He now appeals from the judgment of conviction and sentence.
This Court finds no merit to Appellant’s claim that he should be allowed to withdraw his plea and hereby affirms that portion of the judgment and sentence.
However, as the state concedes, the Judgment and Sentence, orders of probation and community control must be corrected to reflect that the assessment to the Crime Compensation Fund should only be $50.00 in accordance with section 960.20, Florida Statutes (1993).
Accordingly, the case is affirmed in part, reversed in part and remanded to the trial court to correct the cost assessments on the various orders.
*1177AFFIRMED IN PART; REVERSED IN PART and REMANDED.
GUNTHER, C.J., and POLEN, J., concur.